Citation Nr: 0616279	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-27 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1974.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 and an April 2004 decision that, 
in part, denied service connection for hepatitis C and for 
PTSD, respectively.

In February 2006, the veteran testified during a hearing 
before the undersigned at the RO.

The appeal for service connection for PTSD is remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran and his representative when 
further action, on their part, is required.


FINDING OF FACT

There is no competent evidence linking current hepatitis C to 
service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claims; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through the August 2002 and January 2004 letters, the RO 
notified the veteran of elements of service connection and 
the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

The January 2004 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

Some of the VCAA notice was provided after the initial rating 
action on appeal.  The timing deficiency was remedied by the 
fact that the veteran's claim was re-adjudicated by the 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of service connection for hepatitis C, as concluded below, 
because any question as to the appropriate disability rating 
and effective date to be assigned is rendered moot.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As discussed below, there is no competent evidence 
that the claimed condition may be related to service.  An 
examination, therefore, is not required.

Because all identified records have been obtained; and the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claims; further 
assistance would not be reasonably likely to substantiate the 
claim, and further notice or assistance are not required.  
38 U.S.C.A. § 5103A.

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

In this case, other than for a diagnosis of acne vulgaris of 
the face, the Board presumes the veteran to have been in 
sound condition.

The veteran contends that he had blood exposure to hepatitis 
C in service in Vietnam, and that he had received 
inoculations with an air gun in basic training.  The veteran 
also contends that he had unprotected sex with multiple 
partners in Vietnam.  The veteran first contracted hives in 
1970, and contends that his scratching led to open wounds and 
possibly infection with hepatitis C.

The service medical records contain neither manifestations 
nor complaints, nor findings of hepatitis C, and reflect no 
evidence of any sexually transmitted disease or of any other 
risk factors for hepatitis C.

The record contains undisputed evidence of current 
disability.  Medical records document the presence of 
hepatitis C since 2002, nearly three decades following active 
service.

In February 2004, a VA physician noted records which 
documented the veteran's having an uticarial rash since at 
least 1970, and opined that the rash was likely related to 
hepatitis C.  The physician, however, has provided no 
evidence supporting, or any rationale for this opinion.  That 
notwithstanding, the Board notes that acne vulgaris of the 
face was detected at enlistment.  There is no evidence that 
any in-service disease or injury is the likely cause of the 
current hepatitis C.

In February 2006, the veteran testified that he had never 
used intravenous drugs, that he had no tattoos and no body 
piercing, and that he had received no blood transfusions.

What is missing in this case is competent evidence linking 
the current hepatitis C to any disease or injury in service.  
As a lay person, the veteran is not competent to provide an 
opinion as to the cause of the current hepatitis C.  
Grottveit v. Brown, 5 Vet. App. 91,93 (1993).  His statements 
and testimony in this regard are, therefore, of no probative 
value.

Because there is no competent evidence linking current 
hepatitis C to service, the evidence is against the claim, 
and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for hepatitis C is denied.


REMAND

Service connection requires a current medical diagnosis of 
PTSD, medical evidence of a nexus between current 
symptomatology and the specific claimed in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. 3.304(f) (2005).  

The evidence reflects that on outpatient treatment in 
November 2004, the diagnostic impression was PTSD.  The 
diagnosis was based on two incidents in service aboard the 
U.S. Coast Guard Cutter Blackhaw (reported as Blackhall in 
the outpatient treatment record).  The first incident 
involved the veteran carrying batteries under fire to 
lighthouses and other navigational aids.  The batteries 
weighed close to 100 pounds; the veteran did not carry a 
weapon, which made him feel helpless.  The veteran did have 
an armed escort, but the escort was not always with him.

The second incident involved the dropping of percussion 
grenades over the side of the ship to keep intruders away.  
The veteran had to sleep below sea level, and was awakened by 
grenades being dropped and exploding.  The veteran reportedly 
still has nightmares and poor sleep.

The service personnel records include a citation given to the 
Blackhaw for support in the contiguous waters of Vietnam 
between September 1969 and September 1970.  The citation 
notes that the ship established and maintained navigation 
devices along the coast and islands of that country.  The 
citation provides credible supporting evidence of a stressor 
which was the basis of a diagnosis of PTSD.  Credible 
supporting evidence need not corroborate every detail of a 
claimed stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  The records need only imply the veteran's 
participation (e.g., to not controvert the veteran's 
assertion that he was present when the events the records 
establish that his unit experienced occurred).  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002). 

An examination is needed, because there is no indication that 
the examiner who made the diagnosis reviewed the claims 
folder.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he meets the criteria for a 
diagnosis of PTSD, and if so, whether the 
disorder is the result of an inservice 
stressor.  The veteran's claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the examination report or an addendum, 
should reflect consideration of the file.

If a diagnosis of PTSD is deemed 
appropriate, the examiner should identify 
the specific stressor(s) underlying the 
diagnosis.

2.  If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
claims file a copy of any notice(s) of 
the date and time of the examination(s) 
sent to the veteran by the pertinent VA 
medical facility.  

The veteran is hereby advised that a 
failure to report to any such scheduled 
examination(s), without good cause, may 
well result in a denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good 
cause include, but are not limited to, 
the illness or hospitalization of the 
claimant and death of an immediate family 
member.

3.  If the diagnosis of PTSD is based on 
an in-service stressor for which credible 
supporting evidence has not been 
obtained, the AMC or RO should attempt to 
obtain such supporting information in 
accordance with VA Adjudication Manual, 
M-21.

4.  After completing the requested 
actions, the RO or AMC should 
readjudicate the claim on appeal.  If the 
benefits sought remain denied, the RO or 
AMC must furnish a supplemental statement 
of the case (SSOC), before returning it 
to the Board for further appellate 
consideration, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


